Citation Nr: 9934824	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for "acid peptic disease."


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had recognized service as a member of the New 
Philippine Scouts from May 7, 1946 to March 23, 1949.


FINDING OF FACT

The claim for service connection for acid peptic disease is 
not supported by cognizable evidence showing that this 
disability was present in service, or is otherwise of service 
origin.


CONCLUSION OF LAW

The claim for service connection for acid peptic disease is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records in this case are unavailable, in that 
such records were, apparently, destroyed in a fire at the 
National Personnel Records Center in 1973.

In a medical certificate of June 1997, the veteran's private 
physician wrote that the veteran had been hospitalized from 
June 2 to June 6, 1997 for treatment of "acid peptic 
disease."

In a certificate from the Veterans Memorial Medical Center, 
it was noted that the veteran had been hospitalized in August 
1997 for treatment of, among other things, gastritis 
secondary to the intake of nonsteroidal anti-inflammatory 
medication.

In a certificate from the Veterans Memorial Medical Center 
dated in September 1998, it was noted that the veteran had 
been hospitalized in late August 1997 for treatment of, among 
other things, "epigastric pain secondary to gastritis 
secondary to nonsteroidal anti-inflammatory intake."

In a certificate from the Veterans Memorial Medical Center 
dated in early January 1999, it was noted that the veteran 
had been hospitalized from late August 1997 to January 7, 
1999 for treatment of, among other things, nonsteroidal 
anti-inflammatory induced gastritis.

In a report of discharge from the Veterans Memorial Medical 
Center dated in mid-January 1999, it was noted that the 
veteran had been hospitalized from late August 1997 to 
January 1998 for, among other things, nonsteroidal 
anti-inflammatory induced gastritis, resolved.

Analysis

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 
1 Vet. App. 81.  A mere allegation that a disability is 
service connected is not sufficient; the veteran must submit 
evidence in support of his claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998), by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period, and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. §§ 1110, 1131 (West 1991 & Supp. 
1998).  Moreover, where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and ulcer disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

In the present case, service medical records are unavailable, 
in that such records were, apparently, destroyed in a fire at 
the National Personnel Records Center in 1973.  The earliest 
clinical indication of the presence of the disability in 
question is revealed by a private medical certificate dated 
in June 1997, almost 40 years following the veteran's 
discharge from service, at which time he received a diagnosis 
of "acid peptic disease."

The Board acknowledges that, on a number of occasions during 
the period from April 1998 to January 1999, the veteran 
received a diagnosis of and/or treatment for gastritis 
secondary to the use of nonsteroidal anti-inflammatory 
medication.  However, on none of these occasions was the 
veteran's gastrointestinal symptomatology shown to be in any 
way related to his period of active military service.  
Moreover, as of January 1999, the veteran's gastritis was 
determined to be "resolved."

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  Notwithstanding the recent evidence 
of gastritis, the only evidence which the veteran has 
submitted which supports a finding of a nexus to service is 
his own testimony.  Evidence of such a nexus, however, cannot 
be provided by lay testimony, because "lay persons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also, Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc); Grivois v. Brown, 
6 Vet. App. 136 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the veteran has failed to 
provide evidence of continuity of symptomatology under 
38 C.F.R. § 3.303(b).  See Savage, 10 Vet. App. at 488.  His 
statements, in and of themselves, are insufficient to relate 
his current gastrointestinal symptomatology to his period of 
service, or to any applicable presumptive period.  See 
Savage, supra.  Based on a full review of the pertinent 
evidence of record, the Board is unable to conclude that the 
veteran's claimed "acid peptic disease," first persuasively 
documented many years following service discharge, was 
present in service, or is otherwise of service origin.  Under 
such circumstances, his claim is not well grounded, and must 
be denied.





ORDER

Service connection for acid peptic disease is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

